DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2, Claims 9 and 11, and Claims 17-18, respectively, and Paragraphs 2, 45, and 49, of US 11117612, further in view of Bolourchi et al. (US 2015/0239491), herein “Bolourchi”, and/or Burton et al. (US 2005/0251311), herein “Burton”.  There are only three significant wording differences between these base claims of the instant application and mentioned claims of US 11117612.  Regarding the first difference, (a), the instant application requires the reduction of dither noise in a steering system by changing frequency response characteristics of a motor controller based on an adjustment parameter determined based on, firstly, a magnitude of a motor acceleration, which is obvious in view of US 11117612.  Firstly, the combination of claims from US 11117612 already discuss dynamically filtering the motor torque command using filter parameters (equated to the one or more adjustment parameters of the instant application) to specifically include motor acceleration among other filter parameters, and that the filtered motor torque command is applied to a motor.  Secondly, “dither noise refers to low frequency noise that typically exists in Electric Power Steering (EPS) systems” (as directly quoted from Paragraph 2 of the original specification of US 11117612), and since the combination of claims from US 11117612 already state “a method for attenuating dither noise in a steering system” (per Claim 1) / “an apparatus for managing dither noise in a steering system” (per Claim 9), then “dynamically filtering the motor torque command using filter parameters” in order “attenuate/manage dither noise in a steering system” must inherently involve “changing frequency response characteristics of a motor controller” (based on the changes made to the motor torque command as applied to the motor of the steering system).  Regarding the second difference, (b), the instant application requires the adjustment parameter to be determined based on, secondly, a filtered handwheel torque, wherein the filtered handwheel torque is determined by applying a high-pass filter to the handwheel torque associated with a handwheel torque signal indicating a torque applied to a handwheel of the steering system, which is also obvious in view of US 11117612.  In particular, even though the claims of US 11117612 do not mention anything other than a low-pass filter (per Claims 7/15/19) or a band-pass filter (per Claims 8/16/20), the type of filter applied to the handwheel torque signal is merely a matter of obvious design choice, particularly in view of the original specification’s Paragraph 49 (“The selection of the final filter parameter depends on the type of filter that is being used. For example, if the filter is a low-pass filter, a single cut-off frequency parameter is selected. Alternatively, or in addition, in case of a band-pass filter two filter parameter values are selected for the band that is filtered. It should be noted that in other examples different types of filters may be used and accordingly, the filter parameters selected are varied”), and/or an obvious design choice that highly influences the particular type of filter applied to the handwheel torque signal depending on whether or not the vehicle is conducting a fast maneuver, which if that is the case, would obviously point a person of ordinary skill in the art to the use of a high-pass filter, as per the original specification’s Paragraph 45 (“FIG. 7 depicts filter parameter scheduling versus handwheel torque frequency content according to one or more embodiments. During fast maneuvers, the high frequency content of the handwheel torque signal is high. Hence, the filter parameter scheduling may also be done as a function of the frequency content of handwheel torque. FIG. 7 depicts an example of this scheduling function. In the example, the handwheel torque input signal is first filtered by a high-pass filter 710 and the filtered high-pass content (T'h,) is used to determine the filter parameters”).  It should further be noted relating to (b), that Applicant has not disclosed any particular advantage or unexpected result by particularly employing this specific type of high-pass filter - and if it had a particular advantage or unexpected result over these other specific types of filters, then logic would flow that the other specific types of filters would not also be claimed by the same inventors/assignee within US 11117612 (such as the filter being a low-pass filter, per Claims 7/15/19, and/or the filter being a band-pass filter, per Claims 8/16/20).  Regarding the third difference, (c), the instant application requires generating a voltage/current signal associated with the desired motor torque signal.  But this is clearly taught by Bolourchi (“command generator 208 receives an assist torque command, which is a summation of the base torque command 214 and the inertia compensating torque command 220 via summing unit 206 and in response thereto, generates a command signal 222 to control the motor the steering system 12. In some embodiments, the command generator 208 outputs a motor command specifying a voltage to be applied to the motor of the steering assist unit 18 in order for the motor to generate a desired assist torque”, Paragraph 38) and/or Burton (“electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”, Paragraph 10, “ECU 70 provides a voltage control output signal .nu..sub.out, indicated at 90, to the drive circuit 80. The voltage control output signal .nu..sub.out is indicative of the voltage to be supplied to each phase of the electric motor 50, as determined by the control algorithms programmed in the ECU 70”, Paragraph 42, “commanding the electric assist motor to provide steering assist in accordance with a voltage output signal, said voltage output signal being functionally related to said torque command signal”, Claim 1).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the disclosure of US 11117612 so that (a/b) the attenuating/managing of the dither noise is specifically done by changing frequency response characteristics of a motor controller based on a magnitude of a motor acceleration and a high-pass filter filtered handwheel torque, as is obvious in view of US 11117612, and further modified the disclosure of US 11117612 to (c) generate voltage/current signals associated with the desired output torque signal, as taught by Bolourchi and/or Burton, in order to provide a means to incorporate the invention within a typical motor control system, particularly one that is in the midst of a fast maneuver.  Note that these modifications/motivations in view of Bolourchi and/or Burton are equally applicable to the other double patenting rejections below, but will not be repeated for the sake of brevity.
Claims 2, 9, and 20 additionally require at least one more filter parameter besides motor acceleration (out of motor velocity, vehicle speed, and handwheel torque), and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2, Claims 9-13 and either Claim 2 or 18, and Claims 17-18, respectively, and Paragraphs 2, 45, and 49, of US 11117612, further in view of Bolourchi and/or Burton as described above with regards to the independent claims.  The combination of Claims 1-2 and Claims 17-18 of US 11117612 each require using all four of motor velocity, motor acceleration, vehicle speed, and handwheel torque, which at least covers using motor acceleration and at least one additional filter parameter as required in the instant application’s Claims 2, 9, and 20.  Claims 9-13 of US 11117612 require at least two of the four filter parameters (not all four) but since Claims 10-13 then disclose using each of the four separately as unique species, those Claims 9-13 in conjunction with either Claim 2 or 18 of US 11117612 renders obvious the instant application’s Claim 9.
Claims 3, 10, and 19 additionally require at least one more filter parameter besides motor acceleration (out of motor velocity, vehicle speed, and handwheel torque), and Claims 4 and 11 additionally require at least two more filter parameter besides motor acceleration (out of motor velocity, vehicle speed, and handwheel torque) to be arbitrated to create the final/adjustment filter parameter, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 (for Claims 3-4), Claims 9-13 and either Claim 2 or 18 (per Claims 10-11), and Claims 17-18 (for Claim 19), and Paragraphs 2, 45, and 49, of US 11117612, further in view of Bolourchi and/or Burton as described above with regards to the independent claims.  The discussed combination of claims from US 11117612 each require at least two (per Claims 3, 10, and 19) or at least three (per Claims 4 and 11) of the four filter parameters to be arbitrated to create the final/adjustment filter parameter, and thus render obvious Claims 3-4, 10-11, and 19 of the instant application.
Claims 5 and 12 additionally require the arbitration between two of the four filter parameters to be based on a maximum adjustment filter parameter of the first parameter and the second parameter, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4 (per Claim 5), and Claims 9-13, either Claim 2 or 18, and Claim 4 (per Claim 12), and Paragraphs 2, 45, and 49, of US 11117612, further in view of Bolourchi and/or Burton as described above with regards to the independent claims.  Particularly, Claim 5 of US 11117612 requires arbitrating the plurality of filter parameters by selecting a maximum filter parameter, and thus renders obvious Claims 5 and 12 of the instant application.
Claims 6 and 13 additionally require the arbitration between two of the four filter parameters to be based on computing a weighted sum (of presumably the filter parameters), and are rejected on the ground of nonstatutory double patenting as being rendered obvious by the combination of Claims 1-2 and 4-5 (per Claim 6), and Claims 9-13, either Claim 2 or 18, and Claims 4-5 (per Claim 13), and Paragraphs 2, 45, and 49, of US 11117612, further in view of Bolourchi and/or Burton as described above with regards to the independent claims, and further in view of either obvious design choice and/or Burton, as described below.  The discussed combination of claims from US 11117612 each require at least two of four filter parameters to be arbitrated to create the final/adjustment filter parameter, and several particular means of arbitration are further discussed such as selecting a minimum (see Claim 4) or a maximum (see Claim 5), of the filter parameters - but the particular means of arbitration being by computing a weighted sum is not specifically disclosed in these claims.  However, this is an old and well known means for arbitration and is merely another obvious design choice among the options already presented by Claims 4-5 of US 11117612, since Applicant has not disclosed any particular advantage or unexpected result by particularly employing this specific means of arbitration - and if it had a particular advantage or unexpected result over these other specific means of arbitration, then logic would flow that the other specific means of arbitration would not also be claimed (such as the Claims 5 and 12 described in the paragraph above which instead arbitrate by utilizing the maximum (of presumably the filter parameters)).  As such, Claims 6 and 13 of the instant application are rendered obvious in view of the discussed combination of claims/paragraphs from US 11117612, further in view of obvious design choice.  Also note the Burton reference used in the prior art rejections below discloses that the arbitrating comprises computing a weighted sum (“The blending filters are chosen such that the sum of the low pass filter G.sub.L(S) and the high pass filter G.sub.H(S) is always equal to one”, Paragraph 50).  As such, this double patenting rejection could also be considered in view of Burton in place of or in addition to obvious design choice.
Claims 7, 14, and 18 additionally require a feedforward current controller, and are rejected on the ground of nonstatutory double patenting as being rendered obvious by Claims 1-2 and 4-5, Claims 9 and 11 and 4-5, and Claims 17-18 and 4-5, respectively, and Paragraphs 2, 45, and 49, of US 11117612, further in view of Bolourchi and/or Burton as described above with regards to the independent claims, and further in view of Official Notice and/or obvious design choice.  Firstly, Office takes Official Notice that is old and well known in the art to utilize feedforward current controllers, for example, within typical motor control systems.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of US 11117612 to include a feedforward motor current controller, as Office takes Official Notice is old and well known in the art, in order to provide a means to generate commands within a typical motor control system that uses for example PWM for motor control.  Additionally, the controller specifically being a feedforward motor controller is an additional matter of obvious design choice, as not only Applicant’s own disclosure discusses the controller instead being a feedback motor controller (see for example Paragraph 21 of the specification), but Applicant has not disclosed any particular advantage or unexpected result stemming from particularly utilizing a feedforward motor controller among other types of controllers (such as the aforementioned feedback motor controller).  As such, Claims 7, 14, and 18 of the instant application are rendered obvious in view of the discussed combination of claims/paragraphs from US 11117612, further in view of Bolourchi and/or Burton as described above with regards to the independent claims, and further in view of one or both of Official Notice and/or obvious design choice.  Several evidencing references that support this use of Official Notice may be for example, Endo (US 2003/0120404, published 26 Jun 03), and/or Tan et al. (US 2002/0063539, published 30 May 02), herein “Tan”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being rendered obvious by Yoshida et al. (US 2018/0170422, published 21Jun18, filed 5 Nov 15), herein “Yoshida”, in view of Endo et al. (JP 4715212, published 6 Jul 11, filed 24 Jan 05), herein “Endo 2”.
Regarding Claim 1 (independent), Yoshida discloses a method (see Fig. 6) for attenuating dither noise in a steering system (“by using a motor to a steering system of a vehicle”, Paragraph 1, “to provide an electric power steering apparatus that reduces an uncomfortable feeling due to a noise at a steering holding and a low-speed steering time and can steer smoothly so as to prevent a phase-lag at a high-speed steering time”, Paragraph 14, “the electric power steering apparatus that obtains the comfortable steering feeling reduced the micro-vibration by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36), the method comprising:
computing a torque command (T) based on an input (“torque column shaft 2 is provided with a torque sensor 10 for detecting the steering torque of the steering wheel 1”, Paragraph 3);
generating a current command (I) corresponding to the torque command (“control unit 30 calculates a current command value of an assist command based on the steering torque Th detected by the torque sensor 10”, Paragraph 3, also see Paragraphs 6-7);
using a high-pass filter (see obviousness discussion below pertaining to Endo 2), filtering a handwheel torque associated with a handwheel torque signal indicating a torque applied to a handwheel of the steering system (“torque column shaft 2 is provided with a torque sensor 10 for detecting the steering torque of the steering wheel 1”, Paragraph 3, “control unit 30 calculates a current command value of an assist command based on the steering torque Th detected by the torque sensor 10”, Paragraph 3, “A signal which is filtering-processed in the filtering section 113 is inputted into the steering torque for compensation generating section 115, and the steering torque for compensation Tf which is signal-processed in the steering torque for compensation generating section 115 is inputted into the subtracting section 34A so as to compensate the steering torque Th (Step S6)”, Paragraph 43, also see Th per Figs. 3/7);
determining, using at least a magnitude of a motor acceleration (“the motor angular velocity ω is inputted into the motor angular acceleration calculating section 101 and the motor angular acceleration α is calculated (Step S3), and further is inputted into the cut-off frequency varying sections 111 and 112 within the stability compensating section 110. The motor angular acceleration α is inputted into the filtering sections 113 and 114 within the stability compensating section 110”, Paragraph 42, note for example that step S3 is required before S4-S12 per Fig. 6) and the filtered handwheel torque (“a steering torque for compensation generating section 115 that outputs the steering torque for compensation Tf based on an output from the filtering section 113”, Paragraph 39, “A signal which is filtering-processed in the filtering section 113 is inputted into the steering torque for compensation generating section 115, and the steering torque for compensation Tf which is signal-processed in the steering torque for compensation generating section 115 is inputted into the subtracting section 34A so as to compensate the steering torque Th (Step S6)”, Paragraph 43), an adjustment parameter (i.e. If and/or Tf);
reducing dither noise of the steering system (“by using a motor to a steering system of a vehicle”, Paragraph 1, “to provide an electric power steering apparatus that reduces an uncomfortable feeling due to a noise at a steering holding and a low-speed steering time and can steer smoothly so as to prevent a phase-lag at a high-speed steering time”, Paragraph 14, “the electric power steering apparatus that obtains the comfortable steering feeling reduced the micro-vibration by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36) by changing frequency response characteristics (“by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36, also see Paragraphs 16 and 42-44, covering at least steps S4-S12 per Fig. 6) of a motor current controller (“In such an electric power steering apparatus, the control unit 30 mainly comprises a CPU (including an MPU and an MCU), and general functions performed by programs within the CPU are shown in FIG. 2”, Paragraph 5, “assist-controls a steering system by driving a motor by means of a current control system”, Paragraph 15) by modifying a controller parameter value of the motor current controller (stability compensating section 110, subtracting sections 32B/34A, adding section 34B, Im, fc’s/fcv’s, ω’s/vel’s, etc.) based on the adjustment parameter (i.e. If and/or Tf); and
generating a voltage command (V) using the current command (I) and the modified controller parameter value (“controls a current supplied to the motor 20 based on a voltage control value Vref obtained by performing compensation and so on with respect to the calculated current command value”, Paragraph 3), the voltage command (V) used to generate torque (“A deviation I (=Irefm−Im) that is the subtracted output of the subtracting section 32B is inputted into a current control section 35 that performs PI (proportional and integral) controls and so on, and a current-controlled voltage control value Vref is inputted into a PWM control section 36 which calculates a duty ratio in synchronous with a carrier signal CF. A motor 20 is PWM-driven through an inverter 37 as a driving section. The motor current detected value Im of the motor 20 is detected by a motor current detector 38, and is fed back to the subtracting section 32B”, Paragraph 7) by a motor (motor 20) of the steering system (“a steering system of a vehicle”, Paragraph 1, see Figs. 1 and 3-15).
Yoshida remains silent that the filter processing on the handwheel torque associated with a handwheel torque signal (indicating a torque applied to a handwheel of the steering system) is accomplished by specifically utilizing a high pass filter.  However, the type of filter/-s applied to the handwheel torque signal (and/or if one or more is/are applied at all) is merely a matter of obvious design choice, particularly in view of the Applicant’s original specification’s discussions about acceptable variations that may lead to alternative design choices (“The method for dither noise management accordingly facilitates to filter the noise frequencies in the dither range (for example, in the range 200 to 400 Hz; however, the range may be different for different systems). In some cases, depending on stability or performance conditions, the filtering may be disabled altogether by the method”, Paragraph 40, “In one or more examples, the one or more parameters are computed using a low-pass filter (or any other filter)”, Paragraph 56, “The one or more embodiments of the technical solutions described herein address the technical challenge of attenuating dither noise typically present in electric steering systems. The noise generally contains frequency noise content, the range of frequency noise may vary for different systems”, Paragraph 79), and/or an obvious design choice that highly influences the particular type of filter/-s applied (and/or if one or more is/are applied at all) to the handwheel torque signal depending on whether or not the vehicle is conducting a fast maneuver, which if that is the case, would obviously point a person of ordinary skill in the art to the use of a high pass filter, as per the Applicant’s original specification (“FIG. 7 depicts controller parameter scheduling versus handwheel torque frequency content according to one or more embodiments. The handwheel torque frequency content can include a band/range of frequencies. During fast maneuvers, the high frequency content of the handwheel torque signal is high in proportion in comparison with other frequency content in the handwheel torque signal. Hence, the controller parameters may be scheduled as a function of the frequency content of handwheel torque. FIG. 7 depicts an example of this scheduling function. In the example, the handwheel torque input signal is first filtered by a high-pass filter 710 and the filtered high-pass content (T'hw) is used to determine the adjusted controller parameters”, Paragraph 68).  This obvious design choice rationale (which could also be viewed as an obvious-to-try rationale, as there are only a finite number of filter types out there, and one of ordinary skill in the art would obviously try them all in order to find out which type is the most advantageous for whatever scenario they are trying to solve for) is further supported by the background section of Yoshida, which describes that their invention is trying to improve upon the electric power steering method/apparatus/system of JP 4715212 (“Endo 2”), and this background section about Endo 2 is described as specifically utilizing a high pass filter (“The electric power steering apparatus disclosed in Patent Document 1 has an SAT feedback section that estimates an SAT (Self Aligning Torque) by inputting a motor rotational angular velocity, a motor angular acceleration, a steering assist force and a steering signal. Then, the obtained SAT value is added to a steering assist command value through a transfer function section including a high pass filter (HPF) and a gain section, and the characteristics of the HPF and the gain section vary in sensitive to the vehicle speed signal. Patent Document 1: Japanese Patent No. 4715212. The apparatus disclosed in Patent Document 1 varies a cut-off frequency depending on the vehicle speed, and a type of a filter is a high pass filter. The object of the HPF is to mainly suppress the brake-judder and the shimmy, and to improve a property of a responsibility of the high frequency side”, Paragraphs 11-13 of Yoshida), and further, in the very next paragraph of Yoshida, there is a highly relevant point about the “high speed” steering time (“The present invention has been developed in view of the above-described circumstances, and an object of the present invention is to provide an electric power steering apparatus that…can steer smoothly so as to prevent a phase-lag at a high-speed steering time”, Paragraph 14 of Yoshida), which certainly implies an understanding of that particular difficulty in the art relating to fast maneuvers, just like what is in the Applicant’s original specification paragraph 68 described above.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to have modified the method/apparatus/system of Yoshida so that the filter used for filter processing the handwheel torque signal is specifically a high pass filter, as is merely an obvious-to-try variant based on a matter of obvious design choice and is further taught by Endo 2 within the background section of Yoshida, in order to “steer smoothly so as to prevent a phase-lag at a high-speed steering time” as per Yoshida’s Paragraph 14.  Note that this obviousness discussion is equally applicable to the remaining claims (most particularly the other independent claims), but will not be repeated for the sake of brevity.
Regarding Claim 8 (independent), Yoshida discloses an apparatus (“The present invention relates to an electric power steering apparatus”, Paragraph 15) for managing dither noise in a steering system (“by using a motor to a steering system of a vehicle”, Paragraph 1, “to provide an electric power steering apparatus that reduces an uncomfortable feeling due to a noise at a steering holding and a low-speed steering time and can steer smoothly so as to prevent a phase-lag at a high-speed steering time”, Paragraph 14, “the electric power steering apparatus that obtains the comfortable steering feeling reduced the micro-vibration by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36), the apparatus comprising:
a motor (motor 20) of the steering system (“a steering system of a vehicle”, Paragraph 1, see Figs. 1 and 3-15); and
a motor current controller (“In such an electric power steering apparatus, the control unit 30 mainly comprises a CPU (including an MPU and an MCU), and general functions performed by programs within the CPU are shown in FIG. 2”, Paragraph 5, “assist-controls a steering system by driving a motor by means of a current control system”, Paragraph 15) configured to:
generate a current command (I) corresponding to a motor torque command (T) (i.e. Iref1 corresponding to Th and Tf per Figs. 3/7, “a torque control section to calculate a current command value based on at least a steering torque”, Paragraph 15, also see Paragraphs 6-7);
generate a voltage command (V) based on the current command (I) (i.e. Vref based on Iref1 and If per Figs. 3/7, “A deviation I (=Irefm−Im) that is the subtracted output of the subtracting section 32B is inputted into a current control section 35 that performs PI (proportional and integral) controls and so on, and a current-controlled voltage control value Vref is inputted into a PWM control section 36 which calculates a duty ratio in synchronous with a carrier signal CF. A motor 20 is PWM-driven through an inverter 37 as a driving section. The motor current detected value Im of the motor 20 is detected by a motor current detector 38, and is fed back to the subtracting section 32B”, Paragraph 7) using one or more controller parameters of the motor current controller (“controls a current supplied to the motor 20 based on a voltage control value Vref obtained by performing compensation and so on with respect to the calculated current command value”, Paragraph 3; stability compensating section 110, subtracting sections 32B/34A, adding section 34B, Im, fc’s/fcv’s, ω’s/vel’s, etc.);
using a high-pass filter (see obviousness discussion above in the rejection of independent Claim 1 pertaining to Endo 2, which will not be repeated for the sake of brevity), filter a handwheel torque associated with a handwheel torque signal indicating a torque applied to a handwheel of the steering system (“torque column shaft 2 is provided with a torque sensor 10 for detecting the steering torque of the steering wheel 1”, Paragraph 3, “control unit 30 calculates a current command value of an assist command based on the steering torque Th detected by the torque sensor 10”, Paragraph 3, “A signal which is filtering-processed in the filtering section 113 is inputted into the steering torque for compensation generating section 115, and the steering torque for compensation Tf which is signal-processed in the steering torque for compensation generating section 115 is inputted into the subtracting section 34A so as to compensate the steering torque Th (Step S6)”, Paragraph 43, also see Th per Figs. 3/7);
determine, using at least a magnitude of a motor acceleration (“the motor angular velocity ω is inputted into the motor angular acceleration calculating section 101 and the motor angular acceleration α is calculated (Step S3), and further is inputted into the cut-off frequency varying sections 111 and 112 within the stability compensating section 110. The motor angular acceleration α is inputted into the filtering sections 113 and 114 within the stability compensating section 110”, Paragraph 42, note for example that step S3 is required before S4-S12 per Fig. 6) and the filtered handwheel torque (“a steering torque for compensation generating section 115 that outputs the steering torque for compensation Tf based on an output from the filtering section 113”, Paragraph 39, “A signal which is filtering-processed in the filtering section 113 is inputted into the steering torque for compensation generating section 115, and the steering torque for compensation Tf which is signal-processed in the steering torque for compensation generating section 115 is inputted into the subtracting section 34A so as to compensate the steering torque Th (Step S6)”, Paragraph 43), an adjustment parameter (i.e. If and/or Tf);
determine estimated motor parameters (angle sensor 21, motor angular velocity calculating section 100, motor angular acceleration calculating section 101, motor current detector 38, motor angle θ, motor angular velocity ω, motor angular acceleration α, etc.); and
filter the dither noise of the steering system (“by using a motor to a steering system of a vehicle”, Paragraph 1, “to provide an electric power steering apparatus that reduces an uncomfortable feeling due to a noise at a steering holding and a low-speed steering time and can steer smoothly so as to prevent a phase-lag at a high-speed steering time”, Paragraph 14, “the electric power steering apparatus that obtains the comfortable steering feeling reduced the micro-vibration by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36) by changing frequency response characteristics of the motor current controller (“by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36, also see Paragraphs 16 and 42-44, covering at least steps S4-S12 per Fig. 6) by modifying the one or more controller parameters of the motor current controller (stability compensating section 110, subtracting sections 32B/34A, adding section 34B, Im, fc’s/fcv’s, ω’s/vel’s, etc.) based on the adjustment parameter (i.e. If and/or Tf), wherein the motor current controller generates the voltage command corresponding to the current command using the modified one or more controller parameters (see Figs. 3-15), the voltage command used to generate torque by the motor (“A deviation I (=Irefm−Im) that is the subtracted output of the subtracting section 32B is inputted into a current control section 35 that performs PI (proportional and integral) controls and so on, and a current-controlled voltage control value Vref is inputted into a PWM control section 36 which calculates a duty ratio in synchronous with a carrier signal CF. A motor 20 is PWM-driven through an inverter 37 as a driving section. The motor current detected value Im of the motor 20 is detected by a motor current detector 38, and is fed back to the subtracting section 32B”, Paragraph 7).
Regarding Claim 15 (independent), Yoshida discloses a steering system (“a steering system of a vehicle”, Paragraph 1, see Figs. 1 and 3-15) comprising:
a motor (motor 20) that generates an amount of torque (“an electric power steering apparatus that provides an assist torque by using a motor to a steering system of a vehicle”, Paragraph 1) corresponding to a motor torque command (T) (“control unit 30 calculates a current command value of an assist command based on the steering torque Th detected by the torque sensor 10”, Paragraph 3, also see Paragraphs 6-7);
a motor current controller (“In such an electric power steering apparatus, the control unit 30 mainly comprises a CPU (including an MPU and an MCU), and general functions performed by programs within the CPU are shown in FIG. 2”, Paragraph 5, “assist-controls a steering system by driving a motor by means of a current control system”, Paragraph 15) that generates a voltage command (V) based on the motor torque command (T) (“controls a current supplied to the motor 20 based on a voltage control value Vref obtained by performing compensation and so on with respect to the calculated current command value”, Paragraph 3), the voltage command (V) being applied to the motor to generate the amount of torque (see Figs. 3-15); and
a plurality of sensors that measure a plurality of steering system signals (torque sensor 10, vehicle speed sensor 12, steering angle sensor 14, rotational angle sensor 21),
wherein the motor current controller:
using a high-pass filter (see obviousness discussion above in the rejection of independent Claim 1 pertaining to Endo 2, which will not be repeated for the sake of brevity), filters a handwheel torque associated with a handwheel torque signal indicating a torque applied to a handwheel of the steering system (“torque column shaft 2 is provided with a torque sensor 10 for detecting the steering torque of the steering wheel 1”, Paragraph 3, “control unit 30 calculates a current command value of an assist command based on the steering torque Th detected by the torque sensor 10”, Paragraph 3, “A signal which is filtering-processed in the filtering section 113 is inputted into the steering torque for compensation generating section 115, and the steering torque for compensation Tf which is signal-processed in the steering torque for compensation generating section 115 is inputted into the subtracting section 34A so as to compensate the steering torque Th (Step S6)”, Paragraph 43, also see Th per Figs. 3/7);
determines, using at least a magnitude of a motor acceleration (“the motor angular velocity ω is inputted into the motor angular acceleration calculating section 101 and the motor angular acceleration α is calculated (Step S3), and further is inputted into the cut-off frequency varying sections 111 and 112 within the stability compensating section 110. The motor angular acceleration α is inputted into the filtering sections 113 and 114 within the stability compensating section 110”, Paragraph 42, note for example that step S3 is required before S4-S12 per Fig. 6) and the filtered handwheel torque (“a steering torque for compensation generating section 115 that outputs the steering torque for compensation Tf based on an output from the filtering section 113”, Paragraph 39, “A signal which is filtering-processed in the filtering section 113 is inputted into the steering torque for compensation generating section 115, and the steering torque for compensation Tf which is signal-processed in the steering torque for compensation generating section 115 is inputted into the subtracting section 34A so as to compensate the steering torque Th (Step S6)”, Paragraph 43), an adjustment parameter (i.e. If and/or Tf); and
reduces dither noise in the steering system (“by using a motor to a steering system of a vehicle”, Paragraph 1, “to provide an electric power steering apparatus that reduces an uncomfortable feeling due to a noise at a steering holding and a low-speed steering time and can steer smoothly so as to prevent a phase-lag at a high-speed steering time”, Paragraph 14, “the electric power steering apparatus that obtains the comfortable steering feeling reduced the micro-vibration by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36) by changing frequency response characteristics of the motor current controller (“by setting the low cut-off frequency at the steering holding time or the low-speed steering time and by setting the high cut-off frequency at the high-speed steering time, is achieved”, Paragraph 36, also see Paragraphs 16 and 42-44, covering at least steps S4-S12 per Fig. 6; stability compensating section 110, subtracting sections 32B/34A, adding section 34B, Im, fc’s/fcv’s, ω’s/vel’s, etc.) by modifying, based on the adjustment parameter (i.e. If and/or Tf), one or more controller parameters used to compute the voltage command (see Figs. 3-15).
Regarding Claims 2, 9, and 20, Yoshida as modified by Endo 2 renders obvious the method of Claim 1, the apparatus of Claim 8, and the steering system of Claim 15, respectively, and Yoshida further discloses:
wherein the adjustment parameter (i.e. If and/or Tf) is further determined based on at least one other signal of a plurality of steering system signals comprising a motor velocity[[,]] and a vehicle speed (per Claim 2) / wherein the motor current controller is further configured to determine the adjustment parameter based on at least one other signal of a plurality of steering system signals comprising a motor velocity[[,]] and a vehicle speed (per Claim 9) / wherein the motor current controller reduces dither noise in the steering system based on at least one other signal of the plurality of steering system signals, wherein the plurality of steering signals comprises at least two of a motor velocity[[,]] and a vehicle speed (per Claim 20) (“a cut-off frequency of a filtering section that filtering-processes a motor angular acceleration is able to vary depending on…the motor angular velocity and a vehicle speed in order to reduce a uncomfortable feeling due to a noise at a low-speed steering time and to get a smooth steering without a phase-lag at a high-speed steering time, by a stability compensating section based on…the motor angular velocity, the motor angular acceleration and the vehicle speed”, Paragraph 36).
Regarding Claims 3, 10, and 19, Yoshida as modified by Endo 2 renders obvious the method of Claim 2, the apparatus of Claim 9, and the steering system of Claim 15, respectively, and Yoshida further discloses:
wherein the adjustment parameter (i.e. If and/or Tf) is determined by: computing a first parameter (e.g. Iref1) based on a first steering system signal from the plurality of steering system signals (see for example motor angular acceleration α per Figs. 3-4/6 (S3), 7-8/11 (S22), and 14 (S42)); computing a second parameter (e.g. Irefm) based on a second steering system signal from the at least one other signal of the plurality of steering system signals (see for example motor current detected value Im of the motor 20, motor angle θ, motor angular velocity ω, Th, and/or Vel); and computing the adjustment parameter (i.e. If and/or Tf) by arbitrating the first parameter (e.g. Iref1) and the second parameter (e.g. Irefm) (i.e. Iref1 + If = Iref2 >= Irefm; “A current command value Iref1 calculated in the torque control section 31 is limited a maximum value in a current limiting section 33. A current command value Irefm limited the maximum value is inputted into a subtracting section 32B which is subtracted a motor current detected value Im. A deviation I (=Irefm−Im) that is the subtracted output of the subtracting section 32B is inputted into a current control section 35 that performs PI (proportional and integral) controls and so on, and a current-controlled voltage control value Vref is inputted into a PWM control section 36 which calculates a duty ratio in synchronous with a carrier signal CF. A motor 20 is PWM-driven through an inverter 37 as a driving section. The motor current detected value Im of the motor 20 is detected by a motor current detector 38, and is fed back to the subtracting section”, Paragraphs 6-7, “the motor angular velocity ω is inputted into the motor angular acceleration calculating section 101 and the motor angular acceleration α is calculated (Step S3), and further is inputted into the cut-off frequency varying sections 111 and 112 within the stability compensating section 110. The motor angular acceleration α is inputted into the filtering sections 113 and 114 within the stability compensating section 110”, Paragraph 42), the controller parameter value (stability compensating section 110, subtracting sections 32B/34A, adding section 34B, Im, fc’s/fcv’s, ω’s/vel’s, etc.) modified using the adjustment parameter (i.e. If and/or Tf) (per Claim 3) / wherein the adjustment parameter (i.e. If and/or Tf) is determined by: computing a first parameter (e.g. Iref1) based on a first steering system signal from the plurality of steering system signals (see for example motor angular acceleration α per Figs. 3-4/6 (S3), 7-8/11 (S22), and 14 (S42)); computing a second parameter (e.g. Irefm) based on a second steering system signal from the at least one other signal of the plurality of steering system signals (see for example motor current detected value Im of the motor 20, motor angle θ, motor angular velocity ω, Th, and/or Vel); and computing the adjustment parameter (i.e. If and/or Tf) by arbitrating the first parameter (e.g. Iref1) and the second parameter (e.g. Irefm) (i.e. Iref1 + If = Iref2 >= Irefm; “A current command value Iref1 calculated in the torque control section 31 is limited a maximum value in a current limiting section 33. A current command value Irefm limited the maximum value is inputted into a subtracting section 32B which is subtracted a motor current detected value Im. A deviation I (=Irefm−Im) that is the subtracted output of the subtracting section 32B is inputted into a current control section 35 that performs PI (proportional and integral) controls and so on, and a current-controlled voltage control value Vref is inputted into a PWM control section 36 which calculates a duty ratio in synchronous with a carrier signal CF. A motor 20 is PWM-driven through an inverter 37 as a driving section. The motor current detected value Im of the motor 20 is detected by a motor current detector 38, and is fed back to the subtracting section”, Paragraphs 6-7, “the motor angular velocity ω is inputted into the motor angular acceleration calculating section 101 and the motor angular acceleration α is calculated (Step S3), and further is inputted into the cut-off frequency varying sections 111 and 112 within the stability compensating section 110. The motor angular acceleration α is inputted into the filtering sections 113 and 114 within the stability compensating section 110”, Paragraph 42) (per Claim 10) / wherein the adjustment parameter (i.e. If and/or Tf) is determined by: computing a first parameter (e.g. Iref1) based on a first steering system signal from the plurality of steering system signals, wherein the first steering system signal corresponds to the magnitude of a motor acceleration (see for example motor angular acceleration α per Figs. 3-4/6 (S3), 7-8/11 (S22), and 14 (S42)); computing a second parameter (e.g. Irefm) based on a second steering system signal from the plurality of steering system signals (see for example motor current detected value Im of the motor 20, motor angle θ, motor angular velocity ω, Th, and/or Vel); and computing the adjustment parameter (i.e. If and/or Tf) by arbitrating the first parameter (e.g. Iref1) and the second parameter (e.g. Irefm) (i.e. Iref1 + If = Iref2 >= Irefm; “A current command value Iref1 calculated in the torque control section 31 is limited a maximum value in a current limiting section 33. A current command value Irefm limited the maximum value is inputted into a subtracting section 32B which is subtracted a motor current detected value Im. A deviation I (=Irefm−Im) that is the subtracted output of the subtracting section 32B is inputted into a current control section 35 that performs PI (proportional and integral) controls and so on, and a current-controlled voltage control value Vref is inputted into a PWM control section 36 which calculates a duty ratio in synchronous with a carrier signal CF. A motor 20 is PWM-driven through an inverter 37 as a driving section. The motor current detected value Im of the motor 20 is detected by a motor current detector 38, and is fed back to the subtracting section”, Paragraphs 6-7,, “the motor angular velocity ω is inputted into the motor angular acceleration calculating section 101 and the motor angular acceleration α is calculated (Step S3), and further is inputted into the cut-off frequency varying sections 111 and 112 within the stability compensating section 110. The motor angular acceleration α is inputted into the filtering sections 113 and 114 within the stability compensating section 110”, Paragraph 42), the one or more controller parameters (stability compensating section 110, subtracting sections 32B/34A, adding section 34B, Im, fc’s/fcv’s, ω’s/vel’s, etc.) modified using the adjustment parameter (i.e. If and/or Tf) (per Claim 19).
Regarding Claims 4 and 11, Yoshida as modified by Endo 2 renders obvious the method of Claim 3 and the apparatus of Claim 10, respectively, and Yoshida further discloses:
wherein the adjustment parameter (i.e. If and/or Tf) is further determined by:
computing a third parameter (e.g. one or more characteristics of the cut-off frequency fc-motor angular velocity ω maps of Figs. 5/9/12/15, and/or the cut-off frequency fc-vehicle speed Vel maps of Figs. 10/13) based on a third steering system signal from the plurality of steering system signals (see for example motor current detected value Im of the motor 20, motor angle θ, motor angular velocity ω, Th, and/or Vel); and
computing the adjustment parameter (i.e. If and/or Tf) by arbitrating the first parameter (e.g. Iref1), the second parameter (e.g. Irefm), and the third parameter (e.g. one or more characteristics of the cut-off frequency fc-motor angular velocity ω maps of Figs. 5/9/12/15, and/or the cut-off frequency fc-vehicle speed Vel maps of Figs. 10/13).
Regarding Claims 5 and 12, Yoshida as modified by Endo 2 renders obvious the method of Claim 3 and the apparatus of Claim 10, respectively, and Yoshida further discloses: wherein the arbitrating comprises selecting a maximum parameter of the first parameter (e.g. Iref1) and the second parameter (e.g. Irefm) (“A current command value Iref1 calculated in the torque control section 31 is limited a maximum value in a current limiting section 33. A current command value Irefm limited the maximum value is inputted into a subtracting section 32B which is subtracted a motor current detected value Im”, Paragraph 6).
Regarding Claims 6 and 13, Yoshida as modified by Endo 2 renders obvious the method of Claim 3 and the apparatus of Claim 10, respectively, and Yoshida further discloses: wherein the arbitrating comprises computing a weighted sum (“an adding section 34B is set between the torque control section 31 and a current limiting section 33”, Paragraph 38, “A signal which is filtering-processed in the filtering section 114 is inputted into the current command value for compensation generating section 116, and the current command value for compensation If which is signal-processed in the current command value for compensation generating section 116 is inputted into the adding section 34B so as to compensate a current command Iref (Step S12/S32/S52), Paragraphs 44/57/68).
Regarding Claims 7 and 17, Yoshida as modified by Endo 2 renders obvious the method of Claim 1 and the steering system of Claim 15, respectively, and Yoshida further discloses:
wherein the voltage command (V) is generated using the current command (I) (per Claim 7) / wherein the motor current controller computes the voltage command (V) using the one or more controller parameters that are modified (stability compensating section 110, subtracting sections 32B/34A, adding section 34B, Im, fc’s/fcv’s, ω’s/vel’s, etc.) (per Claim 17).
Regarding Claims 14 and 18, Yoshida as modified by Endo 2 renders obvious the apparatus of Claim 8 and the steering system of Claim 17, respectively, and Yoshida further discloses:
wherein the motor current controller is further configured to perform feedforward current control (see feedforward current control loop shown in Figs. 3/7)  (per Claim 14) / wherein the motor current controller computes the voltage command (V) using a feedforward control loop (see feedforward current control loop shown in Figs. 3/7) using an input current command (I) that is based on the motor torque command (T) (per Claim 18).
Claims 14 and 18 are alternatively/additionally rejected under 35 U.S.C. 103 as being rendered obvious by Yoshida in view of Endo 2 (and/or further in view of and/or as evidenced by Official Notice and/or Endo (US 2003/0120404)).
While it is the Office’s interpretation of the control loop shown in Figs. 3/7 of Yoshida described above is in fact describing a feedforward controller, Yoshida does not specifically state that their control loop is a feedforward controller.  In the case that Applicant traverses the above interpretation (used in the above 35 USC 103 rejection), alternatively/additionally, firstly, Office takes Official Notice that is old and well known in the art to utilize feedforward current controllers, for example, within typical motor control systems.  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Yoshida to include a feedforward current controller, as Office takes Official Notice is old and well known in the art, in order to provide a means to generate commands within a typical motor control system that uses for example PWM for motor control (which Yoshida discloses).  Additionally, the motor current controller specifically being a feedforward controller is merely another matter of obvious design choice, as not only Applicant’s own disclosure discussed the motor current controller instead being a feedback controller (see for example Paragraph 21 of the specification), but Applicant has not disclosed any particular advantage or unexpected result stemming from particularly utilizing a feedforward controller among other types of motor current controllers (such as the aforementioned feedback controller).  Finally, Endo (previously of record, different from the above-mentioned Endo 2) teaches an analogous controller for similar purposes that is specifically described as a feedforward controller (“The steering auxiliary command value I is input to a subtracter 30A, and is also input to a differential compensator 34 of a feedforward system for increasing a response speed”, Paragraph 6).  As such, it would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the disclosure of Yoshida to specifically include a feedforward current controller, as Office takes Official Notice is old and well known in the art, and/or is merely another matter of obvious design choice, and/or is taught by Endo, in order to provide a feedforward means to generate commands within a typical motor control system that uses for example PWM for motor control (which Yoshida discloses).
Response to Arguments
Applicant’s respectfully submitted remarks dated 4 May 22 have been fully considered, but they have not been found to be persuasive.
Firstly, Applicant’s remarks indicated that there will no response to the previously made double patenting rejections in view of the possibility of the current claims being amended further which could lead to these rejections going away prior to allowance.  As such, Examiner has substantially maintained these rejections except where modification was needed due to the amendments made to the claims (and because the copending application, published as US 2019/0276073, was recently issued as patent US 11117612).
Secondly, Applicant’s remarks indicated that the recent amendments made to the independent claims, to include requiring the filtering of the handwheel torque signal to specifically be accomplished using a high pass filter, are not disclosed, taught, or suggested by Yoshida, and thus the previously made prior art rejections under 35 USC 102/103 in view of at least Yoshida should be withdrawn.  Examiner only agrees partially, as this amendment to the claims necessitated new prior art rejections that discuss both obvious design choice (to include obvious-to-try) rationales, as well as the background section of Yoshida, which discusses Yoshida’s invention is an improvement over JP 4715212 (“Endo 2”), and Endo 2’s invention is clearly described within Yoshida’s background section as specifically utilizing a high pass filter, thus leading one of ordinary skill in the art to obviously consider the generally described (i.e. ambiguous) filter of Yoshida’s invention to likely be a high pass filter (or at the very least, would provide one of ordinary skill in the art to try using a high pass filter).  As such, Examiner is not persuaded by this argument and has modified the prior art rejections of this instant Office action to include a detailed discussion about this obviousness rationale surrounding the type of filter/-s (if any) used.  Please see the above prior art rejection against independent Claim 1 for further details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The Examiner can normally be reached between 1000-1800hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663